DETAILED ACTION


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 8-14. 


Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-14 directed to a product and apparatus, non-elected without traverse in the response to Restriction Requirement filed Dec. 13, 2018.  Accordingly, claims 8-14 have been cancelled.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and Declaration filed May 10, 2022 were found persuasive.
Applicant presented data supporting unexpected results regarding performing a second homogenization step at a high pressure between 500 and 1500 bars. This step is not taught or suggested by the prior art. 
The closest prior art is Beek, which teaches a method for preparing infant nutrition comprising preparing an aqueous phase comprising milk and a fatty phase separately from one another. Beek further teaches injecting the fatty phase into the aqueous phase to create mixture, wherein the mixture is homogenized in two steps. Beek, however, fails to teach that the second homogenization step is performed at a pressure between 500 and 1500 bars. Beek teaches that the homogenization pressure can be between 50 and 250 bar, wherein the homogenization pressure is lower in the second homogenization step than the first. Therefore, the concept of performing a second homogenization step at a high pressure of 500 to 1500 bars is not taught or suggested by the prior art. Further, as stated above, applicant’s data supports unexpected results due to the second homogenization pressure being higher than what is taught or suggested by the prior art, wherein no creaming occurs after months of storage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Claims 1-7 and 15-21 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791